Citation Nr: 1147054	
Decision Date: 12/27/11    Archive Date: 01/09/12

DOCKET NO.  10-43 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Wilmington, Delaware



THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1946 to March 1948 and from September 1952 to June 1955.  The Veteran was also in the Reserves after that time.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Seattle, Washington.  The appeal came to the Board from the RO in Wilmington, Delaware.  It was previously remanded by the Board for additional development, and has now been returned to the Board for appellate disposition.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss was not shown to have been caused or made worse by his service nor was sensorineural present within one year after service.

2.  The Veteran's tinnitus was not shown to have been caused or made worse by his service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by service, nor may sensorineural hearing loss be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).

2.  Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The Board notes that 38 C.F.R. § 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also request that the claimant provide any evidence in the claimant's possession that pertains to the claim," was removed.  This amendment applies to all applications pending on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting Pelegrini as requiring the Board to ensure that proper notice is provided unless it makes findings regarding the completeness of the record or other facts that would permit the conclusion that the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit reaffirmed the importance of proper VCAA notice in Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its progeny instruct that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents, is required to meet the VCAA's notification requirements.  Id at 1320.  However, VCAA notification does not require a pre-adjudicatory analysis of the evidence already contained in the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements are applicable to all five elements of a service connection claim.  Thus, the Veteran must be notified that a disability rating and effective date for the award of benefits will be assigned if service connection for a claimed disability is awarded.  Id at 486.     

In this case, the Veteran was sent a letter in January 2009 which explained to respective duties of VA and the claimant with respect to obtaining evidence in support of the claim.  The January 2009 letter also explained what the evidence needed to show in order to establish service connection for a claimed disability, as well as explained the general manner whereby VA assigns ratings and effective dates for service connected disabilities.

In addition to its duties to provide certain notices to the claimant, VA also must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has of record evidence including service treatment records, VA treatment records, and the written contentions of the Veteran.  The Veteran was also provided 2 VA examinations in connection with his claim.

For the reasons set forth above, the Board finds that VA satisfied its obligations pursuant to the VCAA in this case. 

Prior Remand

This case was remanded by the Board in June 2011.  A Veteran has a right to substantial compliance with the instructions that are set forth in a Board remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); See also Dyment v. West 13 Vet. App. 141, aff'd sub nom Dyment v. Principi, 287 F.3d 1377, 147 (2002) (remand not required under Stegall where Board's remand instructions were substantially complied with).  In this case, the June 2011 remand instructed that the Veteran be provided with an opportunity to furnish medical evidence in support of his claim, to which he had referred but which was not in the claims file.  It also instructed that the Veteran be afforded another VA examination because it was unclear if the audiologist who provided the initial VA examination had converted the Veteran's pre-1967 service hearing test results from ASA units to ISO (ANSI units).  The proper conversion was set forth in the body of the Board's remand.  The remand set forth a number of specific provisions regarding the examination.

The Veteran was sent a letter in June 2011 that complied with the instructions set forth in the remand.  He was also provided with a new VA examination in August 2011 which substantially complied with the instructions which were set forth in the June 2011 remand.  For these reasons, the Board finds that the instructions which were set forth in its prior remand were substantially complied with.

Service connection

The Veteran contends that he has bilateral hearing loss and tinnitus as a result of his military service.  Specifically, he contends that his exposure to loud noise in service caused these conditions.  The Veteran indicated that he was told by a VA audiologist that his hearing loss and tinnitus was related to his military service, but no medical opinion to this effect is of record.  Further, it was not provided upon opportunity to do so as part of remand development.

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection for some chronic diseases, including sensorineural hearing loss, may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

The Veteran's service treatment records do not contain complaints about hearing loss or ringing in the ears or any other problem related to the Veteran's ears.  The Veteran had a number of hearing tests in service, and after his active service ended, which were interpreted as showing normal hearing by two audiologists who provided opinions to this effect.  While it was unclear if the audiologist who provided the initial opinion was aware of the conversion from ASA to ISO (ANSI) units which are now used, the second opinion to this effect was rendered after the Board made the conversions in its June 2011 remand. 

VA treatment records reflect that the Veteran is prescribed hearing aids to assist him with managing his hearing loss.

At his VA examination in February 2009, the Veteran reported that he had trouble hearing since the time of his separation from his first period of service in 1955.  He related that he was exposed to loud noises, including from helicopters and airplanes.  He also reported that he had tinnitus that began approximately 1 1/2 years ago.  He hears it weekly for a few minutes and the pitch is "ringing." 

After examining the Veteran, the examiner noted that the Veteran's service treatment records contained several hearing tests.  Five of the tests used speech as the stimulus, which is not sensitive to detecting a high frequency hearing loss.  However, the tests using pure tones in 1953 and 1959 indicated normal hearing thresholds in each ear.  Therefore, it was less likely than not that the Veteran's hearing loss and tinnitus were related to his military service.  However, as previously noted, it was unclear whether this examiner was aware of the conversion from ASA to ISO (ANSI) units which applies to pre-1967 hearing test results.

In his notice of disagreement, the Veteran contended that he was exposed to loud noise in service and this caused his hearing loss, and that it can take years for hearing loss and tinnitus to manifest after exposure to noise.  There is no evidence that the Veteran is an audiologist or any type of medical professional who would be competent to offer such an opinion.  On his VA Form 9 the Veteran made essentially the same contention, arguing that although his hearing loss and tinnitus were not present in service they were caused by his exposure to loud noise in service.

The Veteran was afforded a second VA audiological evaluation in August 2011.  The Veteran was diagnosed with bilateral sensorineural hearing loss. The examiner who performed that examination likewise opined that the Veteran's hearing tests in service showed normal hearing, and, for this reason, his hearing loss was less likely than not associated with his military service.  Hearing tests in 1953 and 1959 indicated bilateral normal hearing.  Although the Veteran worked in a high noise environment, there was no record of any pathology related to the ear.  The examiner was unable to provide an opinion as to the etiology of the Veteran's tinnitus, noting that it was associated with his hearing loss which occurred after service.  

The evidence does not show that the Veteran's hearing loss and tinnitus are related to his military service.  There is no evidence of hearing loss in service, and there is no medical evidence of any hearing loss within one year of service.  While the Veteran is competent to testify that he had trouble hearing since 1955, documented hearing tests as late as 1959 were interpreted by the audiologists as showing normal hearing.  Moreover, on his VA Form 9 the Veteran wrote that he did not contend that his hearing loss began during service, only that it was caused by service.  The Veteran's report that his hearing loss onset within 1 year of his service in 1955 is therefore contradicted by other competent evidence.  Specifically, the 1959 audiological test results, which showed that while the Veteran has reported subjective difficulty hearing in 1955, his hearing was in fact normal even later than that time.  

There is likewise no evidence of tinnitus in service.  At the February 2009 VA examination, the Veteran dated his tinnitus to only one and a half years prior to the examination, or since 2007, which is more than 50 years after his service.  On his VA Form 9 the Veteran conceded that this condition was not present in service, stating that he was not arguing that it was present in service, only that it was caused by service.  While the Veteran is competent to report that he experiences ringing in his ears, he lacks the requisite medical expertise to relate this to noise exposure more than 50 years earlier.  The VA audiologists associated the Veteran's tinnitus to his hearing loss, which occurred after service.

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is inapplicable in the instant case because the preponderance of the evidence is against the Veteran's claim. See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.


	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


